Order entered on or about February 1,1939, so far as appealed from, unanimously modified by granting the motion to vacate all items in the demand for a bill of particulars except item 10, and items 8 and 9 as modified by the order appealed from, and as so modified, affirmed, without costs. Verified bill of these items to be served within ten days after service of a copy of the order with notice of entry thereof. Order entered March 1, 1939, unanimously affirmed. No opinion. Present — Martin, P. J., Townley, Glennon, Untermyer and Cohn, JJ.